Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 20, 2009 (May 8, 2009) COLGATE-PALMOLIVE COMPANY (Exact name of registrant as specified in its charter) Delaware 1-644-2 13-1815595 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 300 Park Avenue, New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (212) 310-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. Submission of Matters to a Vote of Security Holders The Company’s annual meeting of stockholders was held on May 8, 2009. The matters voted on and the results of the vote were as follows: (a) John T. Cahill, Jill K. Conway, Ian Cook, Ellen M. Hancock, David W. Johnson, Richard J. Kogan, Delano E. Lewis, J. Pedro Reinhard and Stephen I. Sadove were elected directors of the Company. The results of the vote were as follows: Votes For Votes Against John T. Cahill Jill K. Conway Ian Cook Ellen M. Hancock David W. Johnson Richard J. Kogan Delano E. Lewis J. Pedro Reinhard Stephen I. Sadove (b) The selection of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2009 was ratified. The results of the vote were as follows: Votes For Votes Against Abstentions 444,283,391 (c) The Colgate-Palmolive Company 2009 Executive Incentive Compensation Plan was approved. The results of the vote were as follows: Votes For Votes Against Abstentions 325,329,854 (d) A stockholder proposal regarding an advisory vote on executive compensation was not approved. The results of the vote were as follows: Votes For Votes Against Abstentions 169,618,826 For information regarding the vote required for the approval of the matters voted on at the annual meeting, please see the Company’s 2009 Proxy Statement. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLGATE-PALMOLIVE COMPANY Date: May 20, 2009 By: /s/ Andrew D. Hendry Name: Andrew D. Hendry Title: Senior Vice President, General Counsel and Secretary 3
